Citation Nr: 0514791	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from March 1953 to August 
1961.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on June [redacted], 2002, and lists his immediate cause of death as 
respiratory failure (hypoxemia) due to or as a consequence of 
pneumonia and chronic obstructive pulmonary disease.  

3.  At the time of the veteran's death, service connection 
was in effect for the following:  residuals of total right 
knee replacement rated at 30 percent effective from February 
1, 1999, 100 percent effective from January 1, 1998, 100 
percent (§ 4.30) effective from December 9, 1997, 20 percent 
effective from May 31, 1989, and 10 percent effective from 
August 16, 1961; enucleation of the right eye with prosthesis 
rated at 40 percent effective from August 16, 1961; arthritis 
of the left knee with limitation of motion and ligament 
laxity rated at 20 percent effective from February 23, 1987; 
ankylosis of the right ankle in a 90 degree position with 
degenerative changes rated at 20 percent effective from 
August 16, 1961; asymptomatic fracture of the base of the 
skull rated as noncompensable effective from August 16, 1961; 
scars of the left knee rated as noncompensable effective from 
August 16, 1961; scars of the right ankle rated as 
noncompensable effective from August 16, 1961; and scars of 
the right pelvic brim, donor site rated as noncompensable 
effective from August 16, 1961.  Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities was established from December 
11, 1997.  

4.  The evidence of record does not demonstrate a causal 
relationship between the cause of the veteran's death and his 
service-connected disabilities or any other incident of his 
service.

5.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death; nor 
does the evidence show that the veteran would have met the 
statutory duration requirements but for clear and 
unmistakable error in a previous decision.  

6.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge from 
active duty in August 1961. 

7.  The veteran was not a former prisoner of war. 


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred as a 
result of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2004).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation  benefits under the provisions of 38 U.S.C. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 3.159, 3.22, 
20.1106, 20.1403(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in July 2002, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
her claim of entitlement to dependency and indemnity 
compensation (DIC) benefits, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  
Quartuccio, 16 Vet. App. at 187.  The July 2002 VCAA notice 
advised the appellant of what the evidence must show to 
establish that the veteran's death is related to service, or 
alternatively, what the evidence must show to establish 
entitlement to DIC benefits where the veteran's death is not 
related to service.  

The Board acknowledges that the July 2002 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claims or something to the effect that the appellant give 
VA everything she had that pertained to her claims.  
38 C.F.R. § 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the appellant for all the information and 
evidence necessary to substantiate her claims-that is, 
evidence of the type that should be considered by VA in 
assessing her claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the October 
2002 rating decision and November 2003 Statement of the Case 
(SOC), which included a discussion of the facts of the 
claims, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The SOC 
provided the appellant with notice of laws and regulations 
pertinent to her claims.  The SOC did not cite the law and 
implementing regulations of the VCAA.  The appellant, 
however, was not prejudiced by this omission as she was 
advised of the substance of the VCAA in the July 2002 VCAA 
notice.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained private treatment records identified by the 
appellant from S.B.K., M.D.  In a statement appellant 
submitted along with her Substantive Appeal in December 2003, 
she stated that the RO did not attempt to obtain "the 
original reports from the hospitals where [the veteran] was 
for 2 years after the crash."  The Board notes that the 
veteran's complete service medical records are indeed 
associated with the claims file.  The appellant has not made 
the RO or the Board aware of any other evidence relevant to 
her appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.         


II.	Cause of Death of the Veteran

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2004).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2004).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2004).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of either disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3) 
(2004).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).

According to statements dated in August 2002, December 2003, 
and August 2004, the appellant contends that the injuries the 
veteran sustained in the plane crash that occurred during 
service in 1959 caused his death.  She believed that the 
veteran also sustained injuries to his lungs as the result of 
the plane crash which contributed to the veteran's death.  

The Certificate of Death indicates that the veteran died on 
June [redacted], 2002, and lists his immediate cause of death as 
respiratory failure (hypoxemia) due to or as a consequence of 
pneumonia and chronic obstructive pulmonary disease (COPD).  

During the veteran's lifetime, service connection was 
established for the following: residuals of total right knee 
replacement; enucleation of the right eye with prosthesis; 
arthritis of the left knee with limitation of motion and 
ligament laxity; ankylosis of the right ankle in a 90 degree 
position with degenerative changes; asymptomatic fracture of 
the base of the skull; and scars of the left knee, right 
ankle, and right pelvic brim, donar site.  
 
The service medical records showed that at the enlistment 
examination conducted in March 1953, the veteran reported a 
positive history for having contracted pneumonia three times.  
The service medical records showed that the veteran's 
service-connected disabilities were residuals of injuries the 
veteran sustained in a plane crash in October 1959.  A 
Narrative Summary dated in April 1961 noted that the veteran 
reported that he smoked one package of cigarettes a day.  The 
service medical records noted no complaints or findings of a 
respiratory disorder, pneumonia, or COPD during service, or 
on the veteran's April 1961 Medical Board examination report.  
The April 1961 chest x-ray was interpreted as negative.

The September 1961 VA examination report included a 
radiograph report that showed that x-rays of the chest were 
interpreted by D.H., M.D. as revealing hilar calcifications 
on the right, and heavy markings in the medial lower portion 
of the lung fields, particularly on the left.  Dr. D.H. 
further noted that there was no consolidation or pleural 
fluid, and that the cardiac and aortic shadows did not appear 
unusual.  Dr. D.H. concluded that the heavy markings in the 
medial lower portion of the left lung suggested a low-grade 
inflammatory process or scarring from an old inflammatory 
process.  

In a November 1982 letter, J.W., M.D. reported that he first 
saw the veteran in April 1981.  Dr. J.W. related that the 
veteran currently complained of severe dyspnea on exertion.  
Dr. J.W. noted that the veteran indicated that his dyspnea 
had progressed over the past 18 months.  Dr. J.W. added that 
the veteran also complained of an occasional cough that was 
nonproductive.  Dr. J.W. reported that the physical 
examination revealed findings that were compatible with 
emphysema.  Dr. J.W. noted that chest x-rays had revealed 
bullous emphysema that had progressed in the past seven 
months and which appeared severe.  Dr. J.W. related that he 
had advised the veteran to discontinue smoking entirely and 
continue on the bronchodilators as prescribed.  

In an October 1983 letter, Dr. J.W. reported that the veteran 
was re-examined in October 1983.  Dr. J.W. indicated that the 
history and physical examination revealed progression of the 
veteran's dyspnea on exertion and persistent chest well pain.  
Dr. J.W. noted that the chest x-ray revealed emphysema with 
blebs in the upper lung fields.  Dr. J.W. added that the 
veteran continued to smoke even though he had been advised to 
stop.  Dr. J.W. reported that he recommended the 
discontinuation of smoking.  Dr. J.W. concluded that the 
veteran's COPD appeared to have worsened with progression of 
dyspnea on exertion and diminished Wright Peak Flow.  

In an August 1984 letter, Dr. J.W. noted that the veteran 
returned for a follow-up concerning his COPD.  Dr. J.W. 
reported that the veteran continued to smoke despite being 
repeatedly advised to stop.  Dr. J.W. indicated that 
auscultation of the lungs revealed diminished breath sounds 
and that the chest x-ray revealed emphysematous blebs and 
bulli.  Lastly, Dr. J.W. reported that the veteran's Wright 
Peak Flow was unchanged and he noted that it appeared that 
the veteran's obstructive lung disease had not worsened in 
the past year.  

VA treatment records dated from June 1980 to August 1984 
include an undated record that noted that the veteran 
complained of chest pain that he reported had been diagnosed 
as emphysema.  The veteran reported that he had smoked a pack 
of cigarettes for the past 25 years.  The noted assessment 
was emphysema, bullous.  

The March 1985 VA examination report shows that the veteran 
reported that his pulmonary problems started in 1979 or 1980.  
The veteran reported that he used to smoke two to three packs 
of cigarettes per day, but he currently only smoked one half 
of a pack of cigarettes per day.  It was noted that the 
veteran had been diagnosed with COPD.  A radiograph report 
showed that x-rays of the chest were interpreted by J.R.K, 
M.D. as revealing evidence of bullous emphysematous changes 
in both upper lobes.  Dr. J.R.K. indicated that linear 
densities were noted in both lung bases, which he noted most 
probably represented atelectic or compressed segments of the 
lungs.  Pulmonary function studies showed that spirometry 
demonstrated moderate obstructive defect.  G.H., M.D. noted 
that the abnormalities suggested moderate obstructive lung 
disease.  

VA treatment records dated from April 1988 to May 2002 noted 
a diagnosis of COPD.  

Records dated from September 2000 to April 2002 from S.B.K., 
M.D. show that the veteran was followed for pulmonary 
tuberculosis, pulmonary infiltrates, hypoxemia, pneumonia, 
and COPD.  

The Board finds that the evidence of record does not 
demonstrate a causal relationship between the cause of the 
veteran's death and a service-connected disability.  During 
the veteran's lifetime, service connection was never 
established for a respiratory disorder, including pneumonia 
and COPD.  

The Board similarly finds that the evidence of record does 
not demonstrate a causal relationship between the cause of 
the veteran's death and any other incident of his service.  
The service medical records are only significant for a 
reported history of contraction of pneumonia prior to the 
veteran's entry into service.  The service medical records 
show that no respiratory disorder or lung disease was 
identified during service.  The first post-service evidence 
of a chronic respiratory disorder or lung disease is 
documented in the 1980s, during which time the veteran was 
diagnosed with emphysema and COPD.  Thus, the medical 
evidence shows that the disease processes that caused the 
veteran's death developed several years following his 
military service.  

The Board acknowledges that service medical records show that 
the veteran reported that he smoked cigarettes with no 
further indication as to whether he started smoking prior to 
service or during service.  To the extent that Dr. J.W.'s 
November 1982, October 1983, and August 1984 letters suggest 
some causal relationship between the veteran's smoking and 
his development of COPD, the Board notes that 38 U.S.C. § 
1103 prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  This provision applies to claims 
filed after June 9, 1998. 

As for appellant's opinion on the cause of the veteran's 
death, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Because the appellant is not a medical 
expert, her assertions of a relationship between the 
veteran's death and his service-connected disabilities or any 
other incident of the veteran's service cannot constitute 
competent evidence of such a relationship.  Accordingly, in 
the absence of competent medical evidence of a link between 
the disease processes determined to have caused the veteran's 
death and his period of service, service connection for the 
cause of the veteran's death may not be established. 


III.	38 U.S.C. § 1318

During the course of this appeal, there have been a number of 
changes with the regulations and case law governing 38 U.S.C. 
§ 1318 claims.  A discussion of the evolution of the handling 
of such claims is pertinent to the understanding of why this 
claim must now be denied.  

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse and to the 
children of a "deceased veteran" in the same manner as if 
the death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2004).  The 
service-connected disability(ies) must have been (1) 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death, or (2) 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge or 
other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total disability rating may be schedular or based on 
individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. 
§ 3.22(c) (2004).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A.       §§ 1311(a)(2), 1318 and 
certain other cases, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2004).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  The Court concluded that 
the language of 38 C.F.R. § 3.22(a) would permit a DIC award 
where it is determined that the veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime.  Id.  In such cases, the claimant 
must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A.               § 1311(a)(2) (veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 C.F.R.            
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C.A. § 1311(a)(2).  67 Fed. Reg. 16,309-16,317 (April 5, 
2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  

The result of the above is that VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318.  So the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for CUE in a previous 
decision.

In the instant case, at the time of the veteran's death, 
service connection was in effect for the following:  (1) 
residuals of total right knee replacement rated at 30 percent 
effective from February 1, 1999, 100 percent effective from 
January 1, 1998, 100 percent (§ 4.30) effective from December 
9, 1997, 20 percent effective from May 31, 1989 (then 
characterized as plateau fracture of the right knee with 
limitation of motion and degenerative changes), and 10 
percent effective from August 16, 1961; (2) enucleation of 
the right eye with prosthesis rated at 40 percent effective 
from August 16, 1961; (3) arthritis of the left knee with 
limitation of motion and ligament laxity rated at 20 percent 
effective from February 23, 1987; (4)
ankylosis of the right ankle in a 90 degree position with 
degenerative changes rated at 20 percent effective from 
August 16, 1961; (5) asymptomatic fracture of the base of the 
skull rated as noncompensable effective from August 16, 1961; 
(6) scars of the left knee rated as noncompensable effective 
from August 16, 1961; (7) scars of the right ankle rated as 
noncompensable effective from August 16, 1961; and (8) scars 
of the right pelvic brim, donar site rated as noncompensable 
effective from August 16, 1961.  Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) was established from 
December 11, 1997. 

None of the veteran's service-connected disabilities were 
continuously rated as 100 percent disabling for at least 10 
years immediately preceding the veteran's death; nor did a 
combined schedular rating of his service-connected 
disabilities total 100 percent for at least 10 years 
immediately preceding his death.  The veteran was also not in 
receipt of a TDIU for at least 10 years immediately preceding 
his death.  Rather, the veteran was awarded a TDIU from 
December 11, 1997, which is less than 10 years immediately 
preceding the veteran's death on June 19, 2002.  It follows 
that the veteran was also not continuously rated as totally 
disabled for at least five years from the date of his 
discharge from service and leading up to his death.  Lastly, 
there is no evidence suggesting that the veteran was a 
prisoner of war at any time.  Thus, the veteran did not meet 
the statutory duration requirements for a total disability 
rating at the time of his death.

In regard to the question of whether such requirements would 
have been met but for CUE in a previous decision, the Board 
notes that the record does not indicate that the appellant 
has specifically alleged that there was CUE in any final 
rating or Board decision.  CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a) (2004); see also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  CUE is not a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2004).  

The Board observes that the appellant noted in general in her 
August 2002 statement that the veteran should have been rated 
totally disabled "much earlier." 
The Board notes that the RO received from the veteran VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability) on December 11, 1997.  The 
effective date for an award of TDIU is governed by the 
increased rating provisions.  Generally, under applicable 
criteria, the effective date of an award of compensation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2004).  Applicable laws and 
regulations further set out that the effective date of an 
award of increased compensation may be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the application for 
an increased evaluation is received within one year from that 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004).  

As the veteran met the percentage requirements for a TDIU, 
coupled with evidence that the veteran was unemployable by 
reason of his service-connected disabilities, the RO properly 
established an award of TDIU effective from the date of 
receipt of claim-December 11, 1997.  The claims file shows 
that no other formal or informal claim for TDIU was received 
from the veteran prior to December 11, 1997 and after  1985-
the last time the veteran was denied TDIU.  Thus, the Board 
finds no error in the effective date assigned the TDIU award 
by the RO in the June 1998 rating decision.  Therefore, the 
Board finds that the evidence does not show that the veteran 
would have met the statutory duration requirements under the 
provisions of 38 U.S.C.A. § 1318 but for CUE in a previous 
decision.  

Finally, the Board notes that the RO received the appellant's 
claim for DIC benefits in July 2002.  Some of the evolution 
of analysis for 38 U.S.C.A. § 1318 claims occurred during the 
course of the appellant's appeal.  As discussed above, 
however, the Federal Circuit found that VA's actions in 
amending the regulations in question were interpretative 
rather than substantive in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.


As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for the cause of death of the veteran is 
denied. 

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


